Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/14/2020 and 01/06/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MaryAnn Amstrong on 03/04/2021.

The application has been amended as follows: 

Recitation “thereby producing the grain-oriented electrical steel sheet of claim 1” is added at the end of claim 8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Inokuti (US 4,698,272).
Inokuti discloses an extra-low iron loss grain oriented silicon steel sheet comprising a base metal of silicon steel and a thin coat of nitride or carbide of Ti, Zr, Hf, V, Nb, Ta, Mn, Cr, Mo, W, Co, Ni, Al , b and Si and strongly adhered to a finished surface of the base metal through a mixed layer of the base metal and the thin coat.  Even if Inokuti discloses an insulating coating arranged on the thin coat, the thin coat does not contain Si and O and an abundance of metal phosphide 1-30% by cross sectional area fraction in a cross section of the thin coat.
No prior art can be found to disclose a grain oriented silicon electrical steel sheet comprising an intermediate layer containing Si and O and 1-30% metal phosphide by cross sectional area fraction in a cross section of the intermediate layer.
Hence, claims 1-7 are in condition for allowance. Process claims of making the allowed claim 1 is rejoined to be allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733